Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000986
                                                       01-AUG-2017
                                                       01:13 PM
                           SCWC-14-0000986

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellant, 


                                 v.


          THOMAS A. RUSSO, Petitioner/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-14-0000986; 2DCW-12-0000873)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner’s Application for Writ of Certiorari, filed

 on June 22, 2017, is hereby accepted and will be scheduled for

 oral argument.   The parties will be notified by the appellate

 clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, August 1, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson